United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1511
Issued: December 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 30, 2008 appellant filed a timely appeal from June 13, 2007 and January 24,
2008 decisions of the Office of Workers’ Compensation Programs denying her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained an aggravation of
bilateral carpal tunnel syndrome, bilateral thoracic outlet syndrome and depression in the
performance of duty.
FACTUAL HISTORY
On July 28, 2006 appellant, then a 46-year-old time and leave clerk, filed an occupational
disease claim (Form CA-2) asserting that a doubling of her workload from April 26 to 28, 2006

aggravated bilateral thoracic outlet syndrome, bilateral carpal tunnel syndrome1 and depression.
Her job involved preparing time sheets and corrections for 300 employees.
In an August 23, 2006 letter, the Office advised appellant of the additional evidence
needed to establish her claim.
In a September 14, 2006 letter, Shirley Willoughby, appellant’s supervisor, stated that
during the week of April 17, 2006, appellant informed her that she changed physicians and felt
unwell due to new blood pressure medication. Appellant was absent from April 15 to 24, 2006
because of a death in her family. Another timekeeper was absent from April 7 to 28, 2006. A
clerk was absent on April 7, 11, 13 and 18 to 21, 2006. Coworkers assumed the timekeeping
duties of the absent employees. Thus, appellant’s time cards were up to date when she returned
to work on April 25, 2006. Ms. Willoughby emphasized that appellant “was doing her own work
assignment, no extra duties were done [by appellant].”
By decision dated October 26, 2006, the Office denied appellant’s claim on the grounds
that fact of injury was not established. It found that appellant had not established that she
performed extra work in April 2006.
In a November 17, 2006 letter, appellant requested an oral hearing held on
March 22, 2007. At the hearing, she asserted that an April 3, 2006 e-mail from Ms. Willoughby
confirmed that she was asked to perform the work of two timekeepers. Appellant contended that
her workload doubled from April 25 to 27, 2006.
Ms. Willoughby submitted comments to the hearing transcript. She contended that
appellant did not have an increased workload in April 2006 and that all timecards were up to date
when appellant returned to work on April 25, 2006. Ms. Willoughby denied bringing work to
appellant’s desk. She alleged that appellant often shirked her duties to accommodate her
paralegal studies.2
Appellant submitted additional evidence following the hearing.3 In an October 25, 2006
letter, she asserted that, on April 7, 2006, Ms. Willoughby came to her desk with the absent
1

Under File No. xxxxxx014, the Office accepted that appellant sustained bilateral carpal tunnel syndrome on or
before February 25, 1999, requiring bilateral median nerve decompression. This claim included records through
September 12, 2001. It created File No. xxxxxx079 for records pertaining to a claimed September 19, 2001
occupational injury. This claim included records from September 2001 through May 2002. Under File No.
xxxxxx721, the Office denied appellant’s claim for a June 14, 2002 upper extremity injury. These claims are not
before the Board on the present appeal.
2

Anne D. Ward, an employing establishment official, submitted comments to the transcript on April 25, 2007.
She stated that appellant had a pattern of calling in sick on days critical to the payroll processing. Appellant was
removed from federal employment on September 19, 2006 due to leave irregularities.
3

Appellant also submitted test results and chart notes regarding treatment for accepted carpal tunnel syndrome
through September 12, 2001 under File No. xxxxxx014. She also submitted medical reports discussing carpal tunnel
and thoracic outlet syndromes dated from April to December 2002. In a January 23, 2002 report, Dr. Joanne
Perilstein, an attending licensed clinical psychologist, diagnosed depression. These reports do not address
appellant’s medical condition on and after April 2006. Appellant also submitted documents regarding work
conditions in April 2004.

2

timekeeper’s work and instructed her to complete it. When appellant returned to work on
April 25, 2006, there was a backlog of five days of work for almost 600 employees. On
April 25, 26 and 27, 2006 she “stayed extra hours to catch up on the backlog of work and to meet
the release deadline of the following Monday.” On April 28, 2006 appellant awoke at 4:00 a.m.
with neck and arm pain and swelling. She was taken to the hospital.
In an April 3, 2006 e-mail, Ms. Willoughby referred to her conversation with appellant
earlier that day. She had informed appellant that a coworker “would be out for an estimated
three weeks and [appellant] would have to complete his work load. [Appellant] in turn explained
to [Ms. Willoughby] that [she] would not be able to complete his assignment because of [her]
carpal tunnel.” Ms. Willoughby requested appellant’s “statement in writing as to why [she] will
not be able to complete his work assignment.”
In an April 28, 2006 emergency room form, a nurse noted that appellant presented with
chest pain, hypertension and vomiting. Appellant was monitored for a possible heart attack. An
April 29, 2006 discharge form notes a diagnosis of thoracic outlet syndrome.
In a November 8, 2006 report, Dr. Scott M. Fried, an attending osteopathic physician
Board-certified in orthopedic surgery, provided a history of injury and treatment for carpal tunnel
syndrome and thoracic outlet syndrome beginning in 1999. He related appellant’s account of an
increased workload from April 25 to 27, 2006. Dr. Fried submitted progress notes through
February 2007.
By decision dated and finalized June 13, 2007, an Office hearing representative affirmed
the October 26, 2006 decision, finding that appellant failed to establish an increased workload in
April 2006.
In an October 23, 2007 letter, appellant requested reconsideration.
additional evidence.

She submitted

In undated comments on the hearing transcript, appellant contended that work was not up
to date on April 25, 2006 as postings were always a day behind. She asserted that it took her
over eight hours to complete the other timekeeper’s work on April 25, 2006 and another eight
hours on April 26, 2006.
Ms. Willoughby responded to appellant’s comments on
November 16, 2007. She asserted that appellant only posted her own normally assigned time
and leave units in the system. Appellant responded by January 11, 2008 letter, asserting that
Ms. Willoughby and other supervisors harassed her and conspired against her.
In a May 4, 2006 report, Dr. Marisa A. Rogers, a Board-certified internist who treated
appellant in the hospital from April 28 to May 1, 2006, diagnosed unspecified chest pain,
essential hypertension and a subscapular liver hematoma. Dr. Fried submitted November 8,
2006 and June 18, 2007 reports noting stable upper extremity symptoms.
By decision dated January 24, 2008, the Office denied modification of the June 13, 2007
decision. It found that appellant had not established that she performed extra work from
April 26 to 28, 2006. Also, appellant did not submit medical evidence contemporaneous to the
claimed April 28, 2006 injury establishing that the identified work factors caused any medical

3

condition. The Office noted that the April 2006 hospital records did not contain a diagnosis of
depression.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
Appellant claimed that she sustained an aggravation of carpal tunnel syndrome, thoracic
outlet syndrome and depression due to an increased workload from April 25 to 27, 2006. The
medical record demonstrates that she had bilateral carpal tunnel syndrome and a history of
thoracic outlet syndrome. Appellant established the presence of the claimed orthopedic
conditions. The Board notes that the April 2006 hospital records and subsequent medical reports
do not diagnose depression.
4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

Solomon Polen, 51 ECAB 341 (2000).

4

Appellant must also establish as factual that she performed additional work from April 25
to 27, 2006 as alleged. The Office did not accept the increased workload as factual. Appellant’s
supervisor submitted September 14, 2006 and November 16, 2007 letters explaining in detail that
appellant was not assigned any extra work from April 25 to 27, 2006. Appellant performed only
her regularly assigned duties during that time. Although she submitted an April 3, 2006 e-mail
from her supervisor asking her to explain why she could not assume additional duties, this
document does not establish that appellant did any extra work.
The weight of the factual evidence does not support that the increased workload occurred
as alleged. The Board finds that appellant has not met her burden of proof to establish the
identified work factors as factual.8 Therefore, appellant did not establish a prima facie claim for
compensation benefits under the Act.9 The Board notes that the medical opinion evidence is of
little probative value as the weight of the factual evidence does not establish the claimed
increased workload. For these reasons, the Board will affirm the denial of appellant’s claim for
compensation.10
CONCLUSION
The Board finds that appellant has not established that she sustained an aggravation of
carpal tunnel syndrome, thoracic outlet syndrome or depression in the performance of duty.

8

M.W., 57 ECAB 710 (2006).

9

Frankie A. Farinacci, 56 ECAB 723 (2005).

10

Supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 24, 2008 and June 13, 2007 are affirmed.
Issued: December 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

